Broyles, O. J.
Section 411 of the Civil Code of 1910 provides that claims against counties must be presented within twelve months after they accrue, or the same are barred. The petition in the instant case (asking damages for the total destruction of the value of a tract of land) shows that the injury sued for occurred in 1924 and that the claim was not presented to the county authorities until during the year 1927. The petition, therefore, showed on its face that the claim was barred by the statute of limitations, and the court erred in overruling the oral motion to dismiss the petition.

Judgment reversed.


Dulce and Bloodworth, JJ., concur.